Title: To John Adams from Tristram Dalton, 30 July 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 30th June [July] 1798

I again intrude upon Your Goodness, by inclosing to Your kind Care a Letter for Mrs. Adams, from Mrs. Dalton, who begs Your excuse for thus often troubling You.
I avail myself of the opportunity to renew my assurances of the most respectful regards and purest Friendship—
Be pleased to accept, and present, my warmest wishes for Your and Mrs. Adams’ Health—and for every blessing that can tend to render You and Yours happy.
With the highest satisfaction I hear the most hearty approbation of the Conduct of the President. Praise and confidence hang on the lips of nearly every one in this Quarter—In George Town, whose Inhabitants are generally among the firmest supporters of Government, there are very few of the old Faction—In this City there is a small Knot—composed of a modern Philosopher—a violent Jacobin with less principle—Strangers, whose Moral Characters are at least dubious,—and dependents, whose Circumstances cannot be much worse.
Col. Mercer, who at present resides here, seems to be the Center of Union—He is the Head of the Set at Fredricksburg—where his diabolical Politics, and Principles, have been generally adopted. This was the first Town in Virginia that welcomed Mr. Jefferson, on his late Journey to Monticello—He called on one or two of his brother Democrats in his way thro’ this City, and George Town.
That such political Sentiments as are advanced by the Jacobin, especially when not Citizens, are listened to by any Friends to this Country, must be an Enigma to those who have not possessed themselves of the History of the Follies and Wickednesses of Mankind, as fully displayed in your Defence of the American Constitution.
I daily read this my political Bible, with attention and astonishment. Whenever I shut the Book, and reflect upon the Miseries, which Men thus, almost without exception, bring upon themselves—I tremble for our Country—I fear that we shall exhibit another example, to the many which You have pointed out so plainly, that He who runs may read,—and that we shall fulfill the prophetic Lessons, which You have so earnestly warned us off.
Line upon Line—Precept upon Precept, in Matters of Eternal Moment, do not sufficiently influence Mankind—
You clearly point out the political Chains, with which They should bind themselves—May we not court other! intolerable to well informed Freemen—May Heaven save us from every National Evil—and peculiarly bless those Who are labouring in our political Vineyard!
Excuse me, My Dear Sir, for daring to advance my sentiments—and Observations—They can but hinder your precious time—without being of the least service. Having been insensibly led on, I must commit them to Your partial Candour—so often experienced by me.
With the most sincere Respect / And perfect Esteem / I am / Sir Your obliged Friend / And most obedient Servant
Tristram Dalton